EXHIBIT 10.1

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) to the Employment Agreement dated as of
March 31, 2004 (the “Agreement”), is made and entered into as of the 9th day of
January, 2006, by and between FTI, LLC, a Maryland limited liability company
with its principal offices in Annapolis, Maryland (“FTI LLC”), FTI Consulting,
Inc., a Maryland corporation with its principal offices in Annapolis, Maryland
(“FTI”), and Barry S. Kaufman (“Executive”). FTI LLC, FTI and its consolidated
subsidiaries and affiliates constitute the “Company.”

 

W I T N E S S E T H:

 

WHEREAS, the Agreement provides that Executive shall be employed in the position
of Executive Vice President and Chief Risk Management Officer of the Company;
and

 

WHEREAS, effective January 9, 2006, the Company has offered, and Mr. Kaufman has
accepted, the newly created position of leader of the Company’s technology
activities and initiatives in the capacity as a senior managing director of FTI,
LLC (“SMD”); and

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, Company and Executive hereby agree as follows:

 

1. Change in Title. As of January 9, 2006, Executive will (i) be employed to
serve as, and have the title of, a SMD and leader of the Company’s technology
activities and initiatives, to perform such duties consistent with such
positions and as Executive shall reasonably be directed to perform by the
President and Chief Executive Officer or Board of Directors of Company,
(ii) have such authority as may be reasonably necessary or appropriate in order
to enable Executive to carry out the duties and responsibilities of Executive’s
employment under the Agreement, as amended, (iii) have Executive’s principal
office located at Company’s offices in Annapolis, Maryland, and (iv) be entitled
to office services and support commensurate with Executive’s position, duties
and responsibilities.

 

2. Good Reason Resignation Rights. Executive hereby waives any right he might
have otherwise had under Section 9(e)(i) of the Agreement to resign for “Good
Reason” based on the change in title and responsibilities described in Section 1
of this Amendment. This waiver in no way affects Executive’s right or
entitlement to exercise “Good Reason” resignation rights under Section 9(e) of
the Agreement based on other or future circumstances, including but not limited
to additional changes to his title and/or responsibilities beyond those
contemplated by Section 1 of this Amendment.

 

1



--------------------------------------------------------------------------------

3. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions, terms and conditions of the Agreement shall
remain in full force and effect and shall be applicable to this Amendment with
the same force and effect as if they were recited herein in full.

 

4. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.

 

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

    FTI CONSULTING, INC. Date: January 9, 2006   By:  

/S/ JACK B. DUNN, IV

--------------------------------------------------------------------------------

    Name:   Jack B. Dunn, IV     Title:   President and Chief Executive Officer
    EXECUTIVE Date: January 12, 2006   By:  

/S/ BARRY S. KAUFMAN

--------------------------------------------------------------------------------

        Barry S. Kaufman

 

2